DETAILED ACTION
This action is responsive to claims filed 10 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 30 March 2020 and 29 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
Claims 1-20 were filed 30 March 2020.
Claims 1-20 were canceled and claims 21-38 were amended by preliminary amendment filed 10 March 2021.
Claims 21-38 remain pending for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Carter (Reg. No. 52410) on 8 September 2021.

The application has been amended as follows: 

1-20. (Cancelled)  
  
21. (Currently Amended) A method by a first user equipment (UE) in a wireless communication system, the method comprising: 
transmitting, to a base station, a first message including information related to sidelink transmission; 
receiving, from the base station, a second message including a radio link control (RLC) function configuration; and 
performing sidelink communication with a second UE, based on the received RLC function configuration,
wherein the information includes a cast type, a destination identifier and quality of service (QoS) profiles.  

22. (Cancelled)

23. (Currently Amended) The method of claim [[22]]21, 
wherein the QoS profiles include data rate information, and 


24. (Previously Presented) The method of claim 21, 
wherein the second message is a radio resource control (RRC) message.  

25. (Previously Presented) The method of claim 24, 
wherein performing the sidelink communication comprises: 
determining whether a condition for configuring a sidelink radio bearer (SLRB) is satisfied; 2Docket: 1398-1318 (YPF201912-0065/US) 
transmitting a third message to the second UE in case that the condition is satisfied; 
receiving a fourth message from the second UE in response to the second RRC message; and 
performing the sidelink communication with the second UE.  

26. (Currently Amended) A method by a base station (BS) in a wireless communication system, the method comprising: 
receiving, from a first user equipment (UE), a first message including information related to sidelink transmission; and 
transmitting, to the first UE, a second message including a radio link control (RLC) function configuration, 
wherein the transmitted RLC function configuration corresponds to a communication between the first UE and a second UE,
wherein the information includes a cast type, a destination identifier and quality of service (QoS) profiles.  

27. (Cancelled)

28. (Currently Amended) The method of claim [[27]]26, 
wherein the QoS profiles include data rate information, and 
wherein the RLC function configuration is configured based on the data rate information included in the first message.  

29. (Previously Presented) The method of claim 26, 
wherein the second message is a radio resource control (RRC) message.  

30. (Currently Amended) A first user equipment (UE) comprising: 
a transceiver configured to transmit and receive at least one signal; and 
a controller connected to the transceiver, 
wherein the controller is configured to: 
transmit, to a base station, a first message including information related to 3Docket: 1398-1318 (YPF201912-0065/US) sidelink transmission, 
receive, from the base station, a second message including a radio link control (RLC) function configuration, and 
perform sidelink communication with a second UE, based on the received RLC function configuration,
wherein the information includes a cast type, a destination identifier and quality of service (QoS) profiles.  

31. (Cancelled)  

32. (Currently Amended) The first UE of claim [[31]]30, 
wherein the QoS profiles include data rate information, and 
wherein the RLC function configuration is configured based on the data rate information.  

33. (Previously Presented) The first UE of claim 30, 
wherein the second message is a radio resource control (RRC) message.  

34. (Previously Presented) The first UE of claim 33, wherein the controller is further configured to: 
determine whether a condition for configuring a sidelink radio bearer (SLRB) is satisfied, 
transmit a third message to the second UE in case that the condition is satisfied, 
receive a fourth message from the second UE in response to the second RRC message, and 
perform the sidelink communication with the second UE.  

35. (Currently Amended) A base station (BS) comprising: 
a transceiver configured to transmit and receive at least one signal; and 

wherein the controller is configured to: 
receive, from a first user equipment (UE), a first message including information related to sidelink transmission, and 
transmit, to the first UE, a second message including a radio link control (RLC) 4Docket: 1398-1318 (YPF201912-0065/US) function configuration, and 
wherein the transmitted RLC function configuration corresponds to a communication between the first UE and a second UE,
wherein the information includes a cast type, a destination identifier and quality of service (QoS) profiles.  
36. (Cancelled)  

37. (Currently Amended) The BS of claim [[36]]35, 
wherein the QoS profiles include data rate information, and 
wherein the RLC function configuration is configured based on the data rate information included in the first message.  

38. (Previously Presented) The BS of claim 35, 
wherein the second message is a radio resource control (RRC) message.


Reasons for Allowance
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 21, 26, 30 or 35. Specifically, the prior art of record fails to disclose sidelink information transmitted from a first user equipment (UE) to a base station including cast type, destination identification and Quality of Service profiles in ordered combination with all the other features of at least any one of the independent claims.
Wang et al. (US 2020/0092692, hereinafter Wang) and Liu et al. (US 2021/0022131) were found to be the closest prior art to the claimed invention. Wang, at Fig. 2 as described at paragraph 90 and Fig. 5 as described by paragraph 153, discloses a base station configuring sidelink (SL) retransmission (reTx) configuration information for a first user equipment (UE) after receiving SL reTx configuration indication information from the first UE, wherein the SL reTx configuration information includes radio link control (RLC) retransmission configuration information amongst other types of information. However, Wang does not describe the information that is included in the SL reTx configuration indication information. Liu, at Fig. 5 as described by paragraphs 84 and 95, discloses a first UE notifying a radio access network device (a base station) that an RLC acknowledged mode (AM) needs to be used to transmit data on the SL, wherein the notification, in the form of an RRC message or MAC CE, may carry a SL logical channel identifier and/or destination address information. However, Liu does not disclose such an RRC message or MAC CE also including a cast type or quality of service information as now required by the independent claims. Further, no reasonable combination of Wang and Liu appears to bridge the gap between the claimed invention and the prior art. Other prior art of record, alone or in reasonable combination, likewise fails to bridge this gap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2020/0092692) and Liu et al. (US 2021/0022131) are pertinent for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thomas R Cairns/            Primary Examiner, Art Unit 2468